Citation Nr: 1505374	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  11-29 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied reopening of the claims for service connection for COPD and a bilateral knee disability.  

In March 2013 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the March 2013 Travel Board hearing before the undersigned and in a March 2013 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of whether new and material evidence has been received to reopen the claim of entitlement service connection for COPD.

2.  A March 2004 rating decision denied service connection for a bilateral knee disability; the Veteran did not file a timely notice of disagreement, but he submitted new and material evidence within the appeal period which was considered by the RO in a November 2004 rating decision.  
 
3.  A November 2004 rating decision denied service connection for a bilateral knee disability; the Veteran did not file a timely notice of disagreement, nor did he submit new and material evidence within the appeal period which was not considered by the RO.  

4.  Evidence received since the November 2004 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral knee disability.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for COPD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The March 2004 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
3.  The November 2004 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

COPD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant, at the March 2013 Travel Board hearing, and in correspondence received by VA in March 2013, has withdrawn his appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for COPD.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for COPD.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran's claim for service connection for a bilateral knee disability was originally denied in a March 2004 rating decision.  The claim was denied on the basis that there was no evidence of a knee disability in service and no evidence linking any current knee disability to service.  Although the Veteran did not appeal this decision within one year, in May 2004 and July 2004, new and material evidence was received with respect to the claim.  38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Thereafter, however, in a November 2004 rating decision, the RO continued to deny the Veteran's claim, indicating that although the Veteran submitted additional evidence, it did not constitute new and material evidence required to reopen the claim.

The Veteran did not file a timely appeal with respect to either the March 2004 or November 2004 rating decision, nor was new and material evidence received within one year of the November 2004 rating decision.  Therefore, the March 2004 and November 2004 rating actions are final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The evidence received since the November 2004 rating decision includes lay statements from the Veteran's former spouse and longtime friends who corroborate the Veteran's assertion that he injured both knees during service.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence corroborates the Veteran's statements that he injured his knees during service. 

Therefore, the Board finds the newly submitted evidence (lay statements), the credibility of which must be presumed (see Justus, 3 Vet. App. at 512-513), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  The claim of entitlement to service connection for a bilateral knee disability is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for COPD is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral knee disability is reopened, and to that extent the claim is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, despite there being no record in the service treatment records of any knee injury, complaints, or findings (indeed, the Veteran admits he did not seek any medical attention during service for his in-service knee injuries), as noted above, there is competent lay evidence showing that the Veteran did injure his knees during service.  Additionally, a July 2003 private treatment record indicates that the Veteran has had right knee problems since service and the Veteran essentially testified at the Travel Board that he has had ongoing right knee problems since service.  Although there is no competent medical evidence indicating that the Veteran currently has a knee disability that is etiologically related to his military service, the Veteran is competent to describe symptoms of knee pain, and he is competent to attest to the presence of such pain since service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  With specific regard to the left knee, the Veteran indicated in his VA Form 9 that his left knee problems are due to his right knee problems, and having to favor his right knee.  Under the circumstances, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his knee disabilities.  

The record reflects that the Veteran receives medical treatment through VA.  The most recent VA treatment records are dated in May 2009.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all up-to-date VA treatment records dating from May 2009 to the present and associate them with the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's current bilateral knee disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  After a review of the examination findings and the entire evidence of record, to include discussion of the evidence listed in detail below, the examiner must provide an opinion as to whether any current right and/or left knee disability, is at least as likely as not (50 percent probability or greater) related to his active military service, to include the Veteran's credible self-reported knee injuries.  (For the limited purpose of the opinion, the examiner should assume that the Veteran is a reliable historian, and that his assertions of record as to his duties in service, his knee injuries and the in-service knee pain without treatment are credible.)

If the examiner opines that it is at least as likely as not that the Veteran's right knee disability is etiologically related to service, but determines that it is not at least as likely as not that the left knee disability is etiologically related to service, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability is caused or aggravated (permanently worsened beyond the normal progression of the disorder) by the left knee disability. 

The examiner must discuss Veteran's and other's lay statements regarding his in-service knee injuries, the Veteran's hearing testimony that he has had ongoing right knee problems since service, the Veteran's October 2011 statement that his left knee problems are caused by his favoring the right knee, the July 2003 private treatment record noting that the Veteran has had right knee problems since service, the May 2001 private treatment record indicating that the Veteran had pain in swelling of the left knee for one month, and the June 2001 private treatment record showing complaints of left knee pain for several months.

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  When the development requested has been completed, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


